           Case 3:21-cv-00374-RCJ-WGC Document 3 Filed 09/07/21 Page 1 of 2




 1

 2

 3

 4

 5                              UNITED STATES DISTRICT COURT

 6                                     DISTRICT OF NEVADA

 7 Kevin Sutton,                                        Case No.: 3:21-cv-00374-RCJ-WGC

 8          Petitioner,
                                                       Order Dismissing Improperly Commenced
 9 v.                                                            Habeas Proceeding

10 Warden K. Olsen, et al.,

11          Respondents.

12

13         Petitioner, a Nevada prisoner, has submitted a petition for writ of habeas corpus under

14 28 U.S.C. § 2254. ECF No. 1-1. Petitioner has not filed an application to proceed in forma

15 pauperis or paid the filing fee. See 28 U.S.C. § 1915(a)(2) and Local Rules LSR 1-1, 1-2.

16 Accordingly, this matter has not been properly commenced.

17         In addition, a review of the court docket indicates that petitioner has filed numerous

18 habeas actions challenging the same judgment of conviction, including one that was decided on

19 the merits. See Case No. 3:04-cv-00498-HDM. As this court has previously explained to the

20 petitioner, a second or successive petition may not be filed absent authorization from the Court

21 of Appeals, and the district court lacks jurisdiction to consider such petitions absent such

22 authorization. See Case No. 3:18-cv-00598-MMD-CLB, ECF No. 7 at 1 (citing 28 U.S.C. §

23 2244(b)(3); Burton v. Stewart, 549 U.S. 147, 149 & 152-53 (2007)).
          Case 3:21-cv-00374-RCJ-WGC Document 3 Filed 09/07/21 Page 2 of 2




 1         IT IS THEREFORE ORDERED that this action is dismissed.

 2         IT IS FURTHER ORDERED that a certificate of appealability is denied, as jurists of

 3 reason would not find the court's dismissal of this improperly commenced action to be debatable

 4 or incorrect.

 5         IT IS FURTHER ORDERED that the Clerk shall enter judgment accordingly and close

 6 this case.

 7         Dated: September 7, 2021.

 8                                                        _________________________________
                                                          U.S. District Judge Robert C. Jones
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



                                                  2
